Matter of Huang v Industrial Bd. of Appeals (2019 NY Slip Op 02712)





Matter of Huang v Industrial Bd. of Appeals


2019 NY Slip Op 02712


Decided on April 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2016-02634
 (Index No. 513958/15)

[*1]In the Matter of Wei J. Huang, et al., petitioners,
vIndustrial Board of Appeals, et al., respondents.


Robert N. Lerner, Brooklyn, NY, for petitioners.
Letitia James, Attorney General, New York, NY (Renika Moore, Seth Kupferberg, and C. Michael Higgins of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Industrial Board of Appeals dated September 16, 2015, which, after a hearing, dismissed the petitioners' application to review an order to comply issued by the New York State Department of Labor on December 10, 2014, finding, inter alia, that the petitioners failed to pay proper overtime wages.
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
In this proceeding pursuant to CPLR article 78, the petitioners challenge a determination issued by the Industrial Board of Appeals (hereinafter the IBA) dated September 16, 2015. After a hearing, the IBA dismissed, as untimely, the petitioners' application to review an order to comply issued by the New York State Department of Labor on December 10, 2014, which found that the petitioners failed to pay proper overtime wages. The Supreme Court transferred the proceeding to this Court pursuant to CPLR 7804(g).
There is substantial evidence supporting the determination that the petitioners failed to comply with the 60-day time limit for challenging the order to comply, and that they were properly served with the order to comply pursuant to Labor Law § 33 (see  Labor Law § 101[1]; Matter of Budget Tire Automotive v O'Dell , 223 AD2d 988, 989).
The petitioners' remaining contentions are either without merit or not properly before this Court.
RIVERA, J.P., COHEN, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court